Citation Nr: 0631460	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-20 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including asbestosis due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision that reopened a claim 
for service connection for asbestosis and that denied the 
claim on the merits.  The veteran testified before the Board 
in March 2003.  In November 2004, the Board remanded the 
case.

While the veteran has specifically sought service connection 
for asbestosis, some of the supporting evidence appears to 
raise a claim involving the broader issue of a respiratory 
disability, including pneumoconiosis and chronic obstructive 
pulmonary disease (COPD).  Therefore, the Board has 
recharacterized the issue in the caption so as to reflect the 
nature of the claim more accurately.  

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


REMAND

Regrettably, the Board must remand this case for additional 
development: (1) for additional medical records and (2) for a 
thorough, current examination.

The record indicates that the veteran has been treated by 
various non-VA and VA providers for various respiratory 
symptoms.  According to a March 1997 letter from Manuel F. 
Carcelen, a doctor with the pulmonary and critical care 
division of the University of Alabama's Department of 
Medicine, the veteran had been intermittently followed at 
that facility since 1994 by Dr. Carcelen.  The veteran also 
referred to treatment by additional doctors (Dr. Weaver and 
Dr. Jordan, who is a VA doctor) since 1994.  Their addresses 
are in the record.  In addition, the veteran appears to have 
been treated from 1995 at the Gadsden Family Health Center by 
several doctors, including Dr. Weaver and Dr. Onelio Perdomo.  
Additional treating doctors have included Dr. K.J. Shah 
(specializing in pulmonary and critical care) and Dr. Kewal 
K. Verma (a family practitioner).  The veteran has testified 
that Drs. Shah and Weaver continued to treat him into at 
least 2003.  In September 2001, the veteran was hospitalized 
at the Riverview Regional Medical Center in Gadsden, Alabama, 
with a diagnosis of asbestosis.  While the claims folder 
currently includes synopses and what appear to be partial 
records from these providers, it does not appear contain 
complete sets of those medical records.  As will be discussed 
below, the veteran's claim appears to require review of very 
specific clinical and diagnostic tests, such as chest X-rays 
and pulmonary function test.  Although the synopses may be 
helpful, they are not a replacement for the actual clinical 
and diagnostic tests.  Indeed, the Board notes that the 
veteran had previously authorized the release of medical 
records from at least one of these providers.  

In addition, the earliest VA medical records in the claims 
folder are from 2003.  However, it appears that the veteran 
may have been treated within the VA medical system prior to 
that time.

Therefore, on remand, the RO should request that the veteran 
specify the names and addresses of all providers.  (Where the 
veteran is unable to recall an address, the RO may wish to 
consult the claims folder, since it already contains 
addresses for many of the veteran's doctors.)  Once the 
veteran has provided sufficient authorization, the RO should 
then seek to obtain copies of the medical records from all of 
the non-VA providers from 1994 to the present, including all 
clinical and diagnostic tests, such as chest X-rays, 
pulmonary function tests, and any other respiratory testing.  
At the least, based on the currently available information in 
the claims folder, the RO should specifically request 
authorization from the veteran and then should seek to obtain 
records from these non-VA medical providers: (1) Drs. William 
T. Weaver and Onelio Perdomo of the Gadsden Family Health 
Center in Gadsden, Alabama; (2) Dr. K.J. Shah of the Shah 
Clinic of Northeast Alabama; (3) the Riverview Regional 
Medical Center in Gadsden, Alabama; (4) Dr. Kewal K. Verma in 
Jacksonville, Alabama; and (5) Dr. Manuel F. Carcelen and 
others with the University of Alabama's Department of 
Medicine.

On remand, the RO should also obtain copies of all VA medical 
records for the veteran, including all clinical and 
diagnostic tests such as chest X-rays, pulmonary function 
tests, and any other respiratory tests, from 1994 to the 
present. 

In addition, a more thorough and current VA examination is 
needed.  The veteran has been examined several times.  A 
January 2005 VA examination diagnosed COPD as secondary to 
asbestos exposure.  That opinion, as well as various 
diagnoses of asbestosis by several non-VA providers, did not 
consider the veteran's smoking history.  By contrast, a March 
2006 VA examination found no asbestosis and attributed the 
veteran's COPD to his smoking history.  The examiner 
discussed pulmonary function tests from 2004 and 2005, a 
January 2005 CT scan that was normal, a 1997 letter by Dr. 
Weaver, and X-rays from November 1994, May 1995, and November 
1996.  However, this examination did not address a September 
1997 X-ray that showed an increase in the interstitial 
markings, Dr. Perdomo's October 1998 statement that the 
veteran had evaluations of 1/1 and 2/1 under the ILO 
Classification; Dr. Verma's September 2001 note that the 
veteran's X-ray showed severe COPD with pulmonary fibrosis 
that was most marked bilaterally on the lower bases; or Dr. 
Shah's October 2001 statement that an X-ray showed bilateral 
interstitial lung disease more on both lower lobes, with a 
reticulo-nodular pattern that was Grade I/II over II/II for 
asbestosis.  Based on this evidence, the Board is unable to 
accept any of the medical opinions as definitive.  Rather, 
they conflict and are incomplete.  Under these circumstances, 
the better course is to examine the veteran thoroughly to 
determine the precise nature and diagnosis of the veteran's 
respiratory symptoms and to discuss their relationship, if 
any, to the veteran's claimed asbestos exposure during 
service.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran specify the 
names and addresses of all providers.  
(Where the veteran is unable to recall 
an address, the RO may wish to consult 
the claims folder, since it already 
contains addresses for many of the 
veteran's doctors.)  Once the veteran 
has provided sufficient authorization, 
obtain copies of the medical records 
from all of the non-VA providers from 
1994 to the present, including all 
clinical and diagnostic tests, such as 
chest X-rays, pulmonary function tests, 
and any other respiratory testing.  This 
should include, at the least, records 
from (1) Drs. William T. Weaver and 
Onelio Perdomo of the Gadsden Family 
Health Center in Gadsden, Alabama; (2) 
Dr. K.J. Shah of the Shah Clinic of 
Northeast Alabama; (3) the Riverview 
Regional Medical Center in Gadsden, 
Alabama; (4) Dr. Kewal K. Verma in 
Jacksonville, Alabama; and (5) Dr. 
Manuel F. Carcelen and others with the 
University of Alabama's Department of 
Medicine.

2.  Also obtain copies of all VA medical 
records for the veteran, including all 
clinical and diagnostic tests such as 
chest X-rays, pulmonary function tests, 
and any other respiratory tests, from 
1994 to the present. 

3.  Then, schedule the veteran for an 
examination by a pulmonary specialist to 
assess the precise nature and diagnosis 
of the veteran's current respiratory 
condition(s).  Provide the claims folder 
to the examiner.  The examiner should 
conduct all necessary tests to determine 
the veteran's precise current 
respiratory condition(s), including 
chest X-rays, pulmonary function tests, 
and any other tests necessary for such 
an assessment.  The examiner should 
discuss whether the veteran has any 
clinical evidence of asbestosis and 
should reconcile any conflicting 
evidence in the record from 1994 to the 
present.  The examiner should also 
discuss the relationship, if any, 
between the veteran's current 
respiratory condition(s) and his active 
service (including asbestos exposure) 
and factors such as the veteran's 
smoking history.

4.  Then, readjudicate the claim for 
service connection for a respiratory 
disability, including asbestosis based 
on asbestos exposure.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then, return the case to the 
Board for its review, as appropriate.   

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat this claim expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


